Citation Nr: 1642166	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for transient ischemic attack.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for traumatic brain injury.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to extension of temporary total evaluation for convalescence due to right shoulder surgery.

12.  The propriety of the reduction in the rating for right shoulder disability from 30 percent to 20 percent disabling, effective October 1, 2015. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2007 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2015, July 2015 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  An October 2014 rating decision proposed to reduce the rating for a right shoulder disability from 30 percent to 10 percent; however, a July 2015 rating decision implemented a reduction to 20 percent, effective October 1, 2015.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to schedule a videoconference hearing.  In May 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  Unfortunately, the Board was unable to produce a transcript to associate with the file as there appears to have been mechanical difficulties.  The Veteran was notified that there was no complete transcript, and was afforded the opportunity to request a new hearing.  In July 2016, the Veteran requested a videoconference hearing and the record reflects that he requested the hearing be scheduled at the Portland, Oregon regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Portland, Oregon regional office.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, and a copy of the notice letter should be sent to his representative. Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




